Citation Nr: 1231660	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  08-37 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for Huntington's Disease.


REPRESENTATION

Veteran represented by:	C. Andrew McGuffin, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to October 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Initially, the Board notes that on the Veteran's VA Form 9 received in November 2008, he elected a Board hearing at the local RO.  He then submitted a September 2011 hearing request, electing a hearing by videoconference technology.  He did not appear at the hearing scheduled for August 23, 2012.  However, the Board notes that the RO apparently sent notice of the record to the wrong address.  In this regard, the Board notes that the address to which notice was sent was not the address on the September 2011 hearing election and is not the address currently in the VACOLS (Board of Veterans' Appeals Control and Locator System).  The latest address was updated by a Board employee on July 26, 2012.  Thus, it is very unlikely that the Veteran received notice of his scheduled hearing.

The Board additionally notes that the Veteran changed representation in May 2009, from a state service organization to a private attorney.  Unfortunately, the RO did not recognize this change in subsequent notifications.  Thus, proper notice of the scheduled hearing was also not sent to the Veteran's representative.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing by videoconference technology.  Confirm the Veteran's current address and send notice to the address confirmed as well as to the Veteran's representative, as listed on the title page of this decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




